Case 20-10418-elf   Doc 10   Filed 02/18/20 Entered 02/18/20 10:56:35   Desc Main
                             Document      Page 1 of 6
Case 20-10418-elf   Doc 10   Filed 02/18/20 Entered 02/18/20 10:56:35   Desc Main
                             Document      Page 2 of 6
Case 20-10418-elf   Doc 10   Filed 02/18/20 Entered 02/18/20 10:56:35   Desc Main
                             Document      Page 3 of 6
Case 20-10418-elf   Doc 10   Filed 02/18/20 Entered 02/18/20 10:56:35   Desc Main
                             Document      Page 4 of 6
Case 20-10418-elf   Doc 10   Filed 02/18/20 Entered 02/18/20 10:56:35   Desc Main
                             Document      Page 5 of 6
Case 20-10418-elf   Doc 10   Filed 02/18/20 Entered 02/18/20 10:56:35   Desc Main
                             Document      Page 6 of 6
